Name: Council Regulation (EEC) No 369/82 of 15 February 1982 allocating catch quotas between Member States for vessels fishing in Canadian waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 82 Official Journal of the European Communities No L 47/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 369/82 of 15 February 1982 allocating catch quotas between Member States (or vessels fishing in Canadian waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in order to ensure that such allocation is respected, information about actual catches should be made available ; Whereas this Regulation should be adopted on a temporary basis, pending its inclusion in a definitive system to be adopted under Article 43 of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1982 the catches which vessels flying the flag of a Member State shall be authorized to make in waters falling within the fisheries jurisdiction of Canada shall be limited to the quantities set out in the Annex. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on fisheries between the European Economic Community and the Govern ­ ment of Canada ('), signed on 30 December 1981 , and in particular Article III thereof, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada con ­ cerning their fisheries relations (2), signed on 30 December 1981 , Having regard to the proposal from the Commission, Whereas it is the responsibility of the Community to allocate the catch quotas in the Canadian fishery zone among Community fishermen ; Whereas, in order to ensure an equitable allocation of available fishing possibilities, these quotas should be allocated between the Member States of the Commu ­ nity ; Whereas the allocation of quotas for cod between the Member States is based, on the one hand, on the considerations set out in the Fisheries Council declara ­ tion of 30 May 1980 and, on the other hand, on the statements with which the Council accompanied the adoption of the negotiating directives for the negotia ­ tion of an Agreement with Canada ; Member States, and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provi ­ sions of Articles 1 to 6 of Council Regulation (EEC) No 753/80 of 26 March 1980 laying down detailed rules for the recording and transmission of informa ­ tion concerning catches taken by fishing vessels of Member States (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 379, 31 . 12. 1981 , p. 54. 2) OJ No L 379, 31 . 12. 1981 , p. 59 . (3) OJ No L 84, 28 . 3 . 1980, p . 33 . No L 47/2 Official Journal of the European Communities 19 . 2. 82 ANNEX Quantities referred to in Article 1 (Tonnes) Species NAFO Zone Quotas Allocations Cod 2GH 6 500 Germany France United Kingdom 6 000 200 300 2J3KL 8 000 Germany France United Kingdom 6 000 1 300 700